Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 05/11/2021 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PUB. 2019/0362134, hereinafter “Kim”) in view of Grossman (U.S. PUB. 2018/0197223).

Consider claim 1, Kim teaches a method of using one or more machine learning models to process face images (page 4 [0093]), the method comprising: using, by a computing device, the one or more machine learning models to detect one or more products in a face image (page 4 [0093]); determining, by the computing device, one or 
Kim does not explicitly show that determining, by the computing device, one or more products associated with the one or more recommended looks; and presenting, by the computing device, the one or more recommended looks or the one or more products to a user.
In the same field of endeavor, Grossman teaches determining, by the computing device, one or more products associated with the one or more recommended looks (page 3 [0027]); and presenting, by the computing device, the one or more recommended looks or the one or more products to a user (page 3 [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, determining, by the computing device, one or more products associated with the one or more recommended looks; and presenting, by the computing device, the one or more recommended looks or the one or more products to a user, as taught by Grossman, in order for a communication terminal apparatus that enables quick response in screen display and quick retrieval of desired melodies in a musical tone data distributing service and reduces a communication fee.

Consider claim 2, Kim further teaches wherein the one or more machine learning models include one or more convolutional neural networks (page 9 [0209]).  

Consider claim 3, Grossman further teaches wherein the face image is included in a social media post (page 4 [0036]).  

Consider claim 4, Grossman further teaches determining, by the computing device, a look based on the detected one or more products (page 5 [0039]); determining, by the computing device, a sentiment score based on the social media post (page 4 [0036]); and storing, by the computing device, the sentiment score and the look in a look data store (page 5 [0041]).  

Consider claim 5, Kim further teaches wherein using the one or more machine learning models to detect one or more products in a face image includes: LORL\74061AP-12-extracting a portion of the face image associated with a predetermined facial feature (page 8 [0191]); and providing the portion of the face image to a machine learning model trained to identify products applied to the predetermined facial feature (page 15 [0344]).  

Consider claim 6, Kim further teaches wherein the predetermined facial feature is an eye, lips, a forehead, a cheekbone, or a nose (page 6 [0134]).  

Consider claim 7, Kim further teaches wherein determining one or more recommended looks based on the one or more products in the face image includes: determining one or more looks that include at least one product with a color or a texture that matches a color or a texture of the detected one or more products in the face image, and at least one product that does not match the detected one or more products in the face image (page 10 [0248]).  

Consider claim 8, Kim further teaches wherein determining one or more recommended looks based on the one or more products in the face image (page 3 [0027]) includes: adding a new look that includes the detected one or more products to 

Consider claim 12, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 12.

Consider claim 13, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 13.

Consider claim 14, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 8 apply mutatis mutandis to corresponding claim 18.

Allowable Subject Matter

s 9-11 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance:

Claims 9-11 and 19-20 allowed over the prior art made of record.

Consider claim 9, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the one or more machine learning models are trained by: extracting, by a training computing device, a training face image from a training social media post; determining, by the training computing device, a product present in the training face image based on non-image data by performing actions including examining text associated with the training social media post outside of the training face image and determining the product based on the text; extracting, by the training computing device, a portion of the training face image that includes a facial feature associated with the product; adding, by the training computing device, the portion of the training face image and an identification of the product to a training data set; and training, by the training computing device, the machine learning model to detect the product in face images using the training data set, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 10-11.

Consider claim 19, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the one or more machine learning models are 

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.

Conclusion


5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300

Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649